        Case 1:19-cv-01329-HBK Document 28 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEHU HAND,                                         Case No. 1:19-cv-01329-HBK
12                       Petitioner,                     ORDER TO SHOW CAUSE WHY PETITION
                                                         SHOULD NOT BE DISMISSED AS MOOT
13            v.
                                                         RESPONSE DUE IN THIRTY DAYS
14    KATHLEEN HAWK SAWYER, STEVEN
      “MIKE” MERLAK,                                     (Doc. No. 1)
15
                         Respondent.
16

17

18     I.   BACKGROUND

19          Petitioner Jehu Hand, a federal prisoner proceeding pro se, petitioned for a writ of habeas

20   corpus under 28 U.S.C. § 2254. (Doc. No. 1). In June 2019, petitioner, while incarcerated at Taft

21   Federal Corrections Institution, sought placement in either home confinement or at a residential

22   reentry center. (Doc. No. 1 at 3). Petitioner’s request was rejected by the Bureau of Prisons, as

23   were his administrative appeals of the rejection. (Id. at 6-7). As relief, petitioner requests the

24   court to review the BOP’s placement decision and order an independent panel to access

25   petitioner’s placement. (Id. at 2).

26    II.   APPLICABLE LAW

27          The “case-or-controversy requirement of Article III, § 2, of the Constitution subsists

28   through all stages of federal judicial proceedings, trial and appellate. . .. The parties must
         Case 1:19-cv-01329-HBK Document 28 Filed 03/16/21 Page 2 of 2


 1   continue to have a personal stake in the outcome of the lawsuit.” Lewis v. Continental Bank

 2   Corp., 494 U.S. 472, 477-78 (1990) (internal quotations omitted). Therefore, throughout civil

 3   proceedings, the petitioner “must have suffered, or be threatened with, an actual injury traceable

 4   to the defendant and likely to be redressed by a favorable judicial decision.” Id. at 477. “[I]f it

 5   appears that [the court is] without power to grant the relief requested, then the case is moot.”

 6   Picrin-Peron v. Rison, 930 F.2d 773, 775 (9th Cir. 1991).

 7   III.     ANALYSIS

 8            It appears petitioner has recently been placed under the supervision of the Long Beach

 9   residential reentry management field office, meaning that petitioner has been placed in either

10   home confinement or in a residential reentry center.1 Indeed, petitioner’s recently filed notice of

11   change of address confirms his new address does not correspond to a correctional facility. (Doc.

12   No. 27). Because the relief petitioner seeks, placement in either home confinement or in a

13   residential reentry center, has seemingly already been granted, the court is “without power to

14   grant the relief requested.” Picrin-Peron, 930 F.2d at 775. Therefore, the court orders petitioner

15   to show cause why his petition should not be dismissed as moot.

16            Accordingly, it is ORDERED:

17            Within thirty (30) days of receipt of this order, petitioner must show cause why his

18   petition should not be dismissed as moot.

19
     IT IS SO ORDERED.
20
21
     Dated:      March 16, 2021
22                                                         HELENA M. BARCH-KUCHTA
                                                           UNITED STATES MAGISTRATE JUDGE
23

24

25

26
     1
      The court reviewed the Federal Bureau of Prison’s inmate locator listing for petitioner and takes judicial
27   notice of it per Rule 201 of the Federal Rules of Evidence. See Federal Bureau of Prisons Find an Inmate,
     https://www.bop.gov/inmateloc/ (search “Find by Name” for “Jehu Hand”).
28
                                                           2
